DETAILED ACTION
Remarks
This office action is in response to the RCE amendments filled on 10/06/2021. 
Claims 1, 4-6, 9, 10, 12, 13 and 15 are amended.
Claims 2, 3, 7, 8, 14, 16 and 17 are canceled.
Claims 18-21 are newly added.
Claims 1, 4-6, 9-13, 15 and 18-21 are pending and examined below. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a) ‐ (d). The certified copy has been filed in parent Application No. JP 2017/171939, filed on 9/07/2017. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 6, 9-12, 15 and 18-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0063907 (“Grau”), and further in view of  US 2017/0329321 (“Dai”).
Regarding claim 1, Grau discloses a robot system comprising: 
a moving device that is moved on a floor surface (per submitted specification, moving device, 6 moves the robot, 5 in the horizontal direction. The moving device include a base, 7 and a slider, 8. Slider is the moveable part of moving device and moving along the horizontal direction (See at least [0023-24] and fig 1 of PGPUB of submitted specification). see Grau fig 1, where 38 is a rail assembly and robot is mounted on slide, 40 via carriage, 42. 22 is a platform and 36 is a raised portion that extends along one longitudinal side of the platform, 22. The moving device (rail assembly) is moving in the horizontal direction on the platform, 22 specifically on the raised portion, 36 that is a part of platform, 22). The platform is interpreted as floor surface. See also [0026], where “The platform 22 is a generally planar surface”; See also [0027], where “The rail assembly 38 includes a slide 40 and a carriage 42.”); 
a human-collaborative robot that is mounted on the moving device and that performs tasks in collaboration with a human (see [0005], where “One type of robotic device has been developed, referred to as a human-centric or a collaborative robot, which allows the robot and the human operator to work in close proximity to each other while minimizing the risk of impact to the human operator.”),
a controller that controls each of an operation of the human-collaborative robot and a movement of the moving device (see fig 1, where 48 is a controller; see also [0029], where “the controller 48 is configured to alter the speed or movement of the cooperative robot 50 to either avoid contact or reduce the impact on the human operator in the event of contact.”; see also [0030], where “the system 20 operation is controlled by controller 48.”); 
a first sensor that detects an entry of the human into a first region around the human-collaborative robot (see fig 15, block 1510 is detecting person, block 1506 is measuring the distance, block 1508 is determining second zone and block 1514 determining if person is within second zone; see also fig 1, where 32 and 34 are two different sensors. 32/34 corresponds to first sensor. see also [0062], where “The optical sensors 32, 34 emit light in a plane and are operable to determine a distance to an object having a surface in the plane.”; see also [0071], where “block 1508 where the distance S is determined to define the second zone.”; see also [0072], where “The method 1500 then proceeds to query block 1510 where it is determined if a human operator is detected by the optical sensors 32, 34. If query block 1510 returns a negative, the method 1500 loops back to block 1506 and the measurement of the workpiece continues. When the query block 1510 returns a positive, the method 1500 proceeds to block 1512 is determined from the optical sensors 32, 34. …..block 1514 where it is determined if the human operator is within the second zone.”; See also fig 12-14, monitoring areas around the system is illustrated. 1300/1400 on those figs are second zone. Second zone of cited reference is corresponding to the first region of the application.); and 
a second sensor that detects an entry of the human into a second region around the human-collaborative robot, the second region being included in the first region (see [0029], where “The sensors 32, 34 transmit a position signal that allows the determination of the position of the human operator.”; see also fig 15, block 1516; see also [0073], where “In query block 1516, it is determined if the human operator is within the first zone.”; see also fig 14, where 1202 is the first zone and 1400 is the second zone. 1400 is included in the 1200. First zone of cited reference is corresponding to second region of the application. see also fig 1, , 
wherein in response to detecting the entry of the human into the first region by the first sensor, the controller restricts the movement of the moving device or both the operation of the human-collaborative robot and the movement of the moving device (see fig 15, block, 1520, reduce speed of robot. see also [0033], where “In response to determining the person is within the predetermined zone, the controller 48 may reduce the operating speed of the robotic arm 50”; see also [0073], where “the rate of reduction is defined to reduce the speed of the robotic arm 50 to be less than or equal to a predetermined speed ( e.g. 255 mm/second) by the time the operator reaches the first zone.”; See also fig 1, where 42 is the carriage. 42 is mounted on the rail, 40. The robotic arm is coupled on the 42. 42 moved along the slide, 40. See also [0064], where “the stopping/run-down time of the robotic arm 50 and carriage 42 (TM)”; as robot is mounted on the moving device via carriage, in order to reduce/stop the operating speed of robot, the speed of rail needs to be reduced/stop.), and 
in response to detecting the entry of the human into the second region by the second sensor, the controller restricts the operation of the human-collaborative robot (see [0063], where “the controller 48 stops the movement of the robotic arm 50 when a human operator or a portion of the human operator is within the first zone 1302.”; see also [0069], where “In the embodiment of FIG. 13, the second zone 1200 is a fixed distance from the sides of the frame member 26 about the perimeter system 20. If the operator 1306 was to continue moving and enter the second zone 1300, the controller 48 would decrease the speed of the robotic arm 50 from an automatic speed mode in full speed un-collaborative mode to less than a .
Grau discloses a method of human/operator detection by utilizing optical sensors. Grau also discloses a method of human entry zone (first or second) based on distance measurement. So Grau discloses a method of human entry detection by using sensors installed on the robot system. It would have been obvious to one of ordinary skill in the art, either to replace the optical sensors with specific sensors that disclosed on current application (per [0026] of PGPUB of submitted specification laser sensor) or keep the optical sensors as disclosed on the Grau since the intend of installing sensors on the robotic system is to detect entry of human to first/second zone. 
Grau does not disclose the sensors installed on the robotic system for human entry detection are installed for specific purposes (e.g. first sensor for human entry detection into the first region and second sensor for human entry detection into the second region). 
However Dai discloses a robotic safety control system, wherein a sensor that can detect an entry of the human into a first region around the robot (See at least Fig 3, where Z2, second safety zone corresponds to first region; see also [0026], where “For the functionally redundant subsystems of the safety sensor arrangement here in this application in addition also the term first and second safety device is used.  It can be two or more safety sensor devices, for example a proximity sensor observing a first safety zone, which is a more critical safety zone, and a camera observing a second or second or third or Nth safety zones, which are less critical, whereby the first safety zone is a subset of the second or third or Nth safety zone.”; laser scanner/camera is observing second safety zone.); and 
a sensor that can detect the entry of the human into the second region to the robot (See at least Fig 3, where Z1, first safety zone corresponds to second region; see also [0026], where “For the functionally redundant subsystems of the safety sensor arrangement here in this application in addition also the term first and second safety device is used.  It can be two or more safety sensor devices, for example a proximity sensor observing a first safety zone, which is a more critical safety zone, and a camera observing a second or second or third or Nth safety zones, which are less critical, whereby the first safety zone is a subset of the second or third or Nth safety zone.”; proximity sensor is observing first safety zone.).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Grau to incorporate the teachings of Dai by including the above feature, install sensors for specific purposes at two different locations, for avoiding the unnecessary stops and improving the overall productivity of the robotic system.
Regarding claim 6, Grau further discloses a robot system, wherein the second sensor is accommodated in the human-collaborative robot (see [0031], where “Controller 48 is capable of converting the analog voltage or current level provided by sensors in the robotic arm 50, slide 40, carriage 42, or 3D imager into a digital signal indicative of the position of the robotic arm 50 or the 3D imager 60. Alternatively, sensors in the robotic arm 50, slide 40, carriage 42, or 3D imager 60 may be configured to provide a digital signal to controller 48, or an analog-to digital (AID) converter (not shown) maybe coupled between sensors and controller 48 to convert the analog signal provided by the sensors into a digital signal for processing by controller 48. Controller 48 uses the digital signals act as input to various processes for controlling the system 20.”; see also fig 1, where 60 is an image scanner. Image scanner corresponds to second sensor. See also [0028], where “an image scanner 60 is mounted to the end of the robotic arm 50. The robotic arm 50 and image scanner 60 are electrically coupled to the controller 48”).
Grau does not explicitly disclose that the sensor on the robotic arm is detecting the human. However see [0062], where “The optical sensors 32, 34 emit light in a plane and are operable to determine a distance to an object having a surface in the plane.”. The sensors 32 and 34 are part of the entire robot system. It would have been obvious to one of ordinary skill in the art, either to replace the sensors of robotic arm with sensors that can detect human (e.g. optical sensors 32/34) or utilize sensors 32 and 34 as it installed considering the part of entire robot system to detect human. 
Regarding claim 9, Grau further discloses a robot system, wherein, when the first sensor does not detect the entry of the human into the first region, the controller performs control such that the human-collaborative robot and the moving device operate at their maximum operating speeds (see [0063], where “the system 20 has 2 modes of operation. In the first mode of operation, there are no human operators in proximity to the platform 22 and the robotic arm 50. In the first mode of operation, the robotic arm 50 may be operated at speeds great than a predetermined speed, such as greater than 255 mm/second.”; see also [0069], where “predetermined threshold speed, such as 255 mm/s.”; see also [0066], where “If the operator 1306 was to continue moving and enter the second zone 1300, the controller 48 would decrease the speed of the robotic arm 50 from an automatic speed mode in full speed un collaborative mode to less than a predetermined threshold speed, such as 255 mm/s.”; which means in case of no detected human, the robot was in full speed operation. As robot is mounted on the moving device (rail and carriage), in order to operate the robot to full speed, the rail also moving to full speed.).
Regarding claim 10, Grau further discloses a robot system, wherein the moving device includes a base provided on the floor surface, and a slider on which the human-collaborative robot is mounted, the slider being configured to move horizontally relative to the base (see fig 1, where rail assembly (moving device) is mounted on platform 22. See also [0027], where “the measurement system 20 includes a raised portion 36 that extends along one longitudinal side of the platform 22. Mounted to the top of the raised portion 36 is a rail assembly 38. The rail assembly 38 includes a slide 40 and a carriage 42. The carriage 42 may be mounted to the rail 40 via bearings (not shown) that allow the carriage 42 to slide along the length of the rail 40.”; slide along the length corresponds to horizontally.).
Regarding claim 11, Grau further discloses a robot system, wherein the moving device is a self- travelling dolly that travels with the human-collaborative robot mounted on a movable slider thereof (see fig 1, where carriage (moving device) travels with robot as robot is mounted on carriage; see also [0028], where “an articulated robotic arm 50 is coupled to the carriage 42.”; see also [0008], where “A linear rail is coupled to the measurement platform. A cooperative robot is coupled to move along the linear rail.”).
Regarding claim 12, Grau further discloses a robot system, wherein the first sensor is installed on the floor surface around the moving device (see fig 1, where 32 and 34 are sensors. see also [0062], where “These sensors 32, 34 are located at opposite comers of the frame member 26 at a predetermined distance from the floor or surface that the system 20 is placed.”).
Regarding claim 15, Grau further discloses a robot system, wherein the second sensor is a proximity sensor that detects approach of the human to the human-collaborative robot due to the entry of the human into the second region (see [0029], where “The sensors 32, 34 transmit a position signal that allows the determination of the position of the human operator.”; see also [0033], where “sensors 32, 34 detect the presence of a person, the controller 48 may determine whether the person is within a predetermined area or zone about the system 20 based on parameters such as distance from the person to a side of system 20, the direction of movement of the person”; see also [0062], where “sensors 32, 34 emit light in a plane and are operable to determine a distance to an object”).
Regarding claim 18, Grau further discloses a robot system, wherein in response to detecting the entry of the human into the first region by the first sensor, the controller stops or decelerates the movement of the moving device (see fig 15, block, 1520, reduce speed of robot. see also [0033], where “In response to determining the person is within the predetermined zone, the controller 48 may reduce the operating speed of the robotic arm 50”; see also [0073], where “the rate of reduction is defined to reduce the speed of the robotic arm 50 to be less than or equal to a predetermined speed ( e.g. 255 mm/second) by the time the operator reaches the first zone.”; See also fig 1, where 42 is the carriage. 42 is mounted on the rail, 40. The robotic arm is coupled on the 42. 42 moved along the slide, 40. See also [0064], where “the stopping/run-down time of the robotic arm 50 and carriage 42 (TM)”; As robot is mounted on the moving device via carriage, in order to reduce/stop the operating speed of robot, the speed of rail needs to be reduced/stop.).

Regarding claim 19, Grau further discloses a robot system, wherein the controller restricts the operation of the human-collaborative robot so that speed of the operation of the human-collaborative robot relative to the floor surface is lower than or equal to a predetermined collaborative operating speed at which the human can perform tasks in collaboration with the human-collaborative robot (see fig 15, block 1520; see also [0033], where “In response to determining the person is within the predetermined zone, the controller 48 may reduce the operating speed of the robotic arm 50”; see also [0073], where “the rate of reduction is defined to reduce the speed of the robotic arm 50 to be less than or equal to a predetermined speed ( e.g. 255 mm/second) by the time the operator reaches the first zone.”).
Regarding claim 20, Grau further discloses a robot system, wherein in response to detecting the entry of the human into the second region by the second sensor, the controller stops the operation of the human-collaborative robot (see [0063], where “the controller 48 stops the movement of the robotic arm 50 when a human operator or a portion of the human operator is within the first zone 1302.”; zone 1302 corresponds to second region. see also [0069], where “In the embodiment of FIG. 13, the second zone 1200 is a fixed distance from the sides of the frame member 26 about the perimeter system 20. If the operator 1306 was to continue moving and enter the second zone 1300, the controller 48 would decrease the speed .
Regarding claim 21, Grau further discloses a robot system, wherein in response to detecting the entry of the human into the second region by the second sensor, the controller restricts the operation of the human-collaborative robot so that contact between the human-collaborative robot and the human is avoided (see [0063], where “the controller 48 stops the movement of the robotic arm 50 when a human operator or a portion of the human operator is within the first zone 1302.”; zone 1302 corresponds to second region. see also [0069], where “In the embodiment of FIG. 13, the second zone 1200 is a fixed distance from the sides of the frame member 26 about the perimeter system 20. If the operator 1306 was to continue moving and enter the second zone 1300, the controller 48 would decrease the speed of the robotic arm 50 from an automatic speed mode in full speed un-collaborative mode to less than a predetermined threshold speed, such as 255 mm/s. In another embodiment, the system 20 stops the movement of the robotic arm 50 (e.g. 0 mm/s).”; see also [0029], where “the controller 48 is configured to alter the speed or movement of the cooperative robot 50 to either avoid contact or reduce the impact on the human operator in the event of contact.”).

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0063907 (“Grau”), and in view of US 2017/0329321 (“Dai”), as applied to claim 1 above, and further in view of US 2017/00334076 (“Bordegnoni”). 
Regarding claim 4, Grau in view of Dai does not disclose the following limitation:
the second sensor is a contact sensor that detects contact between the human-collaborative robot and the human due to entry of the human into the second region. 
However Bordegnoni discloses a robot system, wherein the second sensor is a contact sensor that detects contact between the human-collaborative robot and the human due to entry of the human into the second region (see [0035], where “The covering 20 integrates sensor means, which may include contact sensor means, suitable for detecting contact or impact between the manipulator 1 and a foreign body, and/or proximity sensor means, suitable for detecting the presence of a foreign body within a substantially pre-set distance from the manipulator, for example comprised between 0 and 15-20 cm. In various preferred embodiments, the covering 20 integrates both the contact sensor means and the proximity sensor means. Given that, in its preferred applications, the robot is a robot of a collaborative type, the aforesaid foreign body is typically represented by a human operator, which operates in strict contact with the manipulator 1.”; see also [0069], where “the control unit 15 may also be prearranged for identifying the control board 50 of the sensorized module that supplies one of the aforesaid signals representing contact or proximity, with the control unit itself that hence recognizes the module in question, corresponding to the area of the manipulator in which there has occurred contact and/or there has been detected proximity of an operator or other foreign body, in order to undertake the necessary actions.”).
Thus before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Grau in view of Dai to incorporate the teachings of Bordegnoni by including the above feature, the second sensor is a contact sensor that detects contact between the human-collaborative robot and the human due to entry of the human into the second region, for rendering human interaction with the automated devices natural and safe. 

Claim(s)  5 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0063907 (“Grau”), and in view of US 2017/0329321 (“Dai”), as applied to claim 1 above, and further in view of US 2011/0015785 (“Tsusaka”). 
Regarding claim 5, Grau in view of Dai does not disclose the following limitation:
the second sensor is a force sensor or a torque sensor that detects contact between the human-collaborative robot and the human due to the entry of the human into the second region.
 However Tsusaka disclose a robot system, wherein the second sensor is a force sensor or a torque sensor contact between the human-collaborative robot and the human due to the entry of the human into the second region (see [0012], where “a force sensor or the like is attached to the robot arm so as to detect a force applied by a person,”; see also [0183], where “The force detection unit 53, such as a force sensor, detects a force applied to the robot arm 5 from the person 4 or the like.”; Force sensor detect contact between robot and a person. In order to apply a force by a person to the robot, the person need to be close proximity (within a region) of the robot.).
Tsusaka teaches a robot control system that include a force detection unit installed on the robot arm that detects a force externally applied to the robot arm. Based on the output of 
Thus before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Grau in view of Dai to incorporate the teachings of Tsusaka by including the above feature, the second sensor is a force sensor or a torque sensor that detects contact between the human-collaborative robot and the human due to the entry of the human into the second region, for generating control signal based on the output from force detection unit for efficient operation control of robot.

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0063907 (“Grau”), and in view of  US 2017/0329321 (“Dai”), as applied to claim 1 and 10 above, and in view of automatic machine translation of JP 2002/144265 (“Shimoi”). 
Regarding claim 13, Grau in view of Dai does not disclose the following limitation:
the first sensor is provided on the slider.
 However Shimoi discloses a robot system, the first sensor is provided on the slider (see [0009], where “controlling the approach movement of the movable part of the robot with respect to the approaching object, the movable part is provided with an optical sensor for detecting light from the approaching object, and the output of the optical sensor by the light from the approaching object.”; optical sensor on the moveable part is detecting approaching object. Moveable part corresponds to legs. Robot is moving on the floor using legs. see also fig 2, where legs include roller.).
the first sensor is provided on the slider, for avoiding collision and having larger safety distance.
Response to Arguments
Applicant’s arguments filled on 10/06/2021, with respect to claims 1, 4-6, 9-13, 15 and 18-21, have been considered but they are also not persuasive. 
The Applicant contends that:
“Selected differences between the presently-claimed invention and the cited prior art have been discussed previously. Therefore, the discussion of specific aspects of the references is not repeated here, for brevity. Nonetheless, the Applicant respectfully points out that the differences between the prior art and the present invention remain applicable to the amended claims and, therefore, the prior discussion of these differences is incorporated herein by reference. 
The Applicant respectfully submits that the prior art fails to describe or suggest a robot system that includes, inter alia, a construction where, in response to detecting entry of a human into a first region by the first sensor, the controller restricts: (1) movement of a moving device or (2) both the operation of a human-collaborative robot and the movement of the moving device. In addition, the prior art fails to describe or suggest a robot system where, in response to detecting entry of the human into a second region by a second sensor, the controller restricts the operation of the human-collaborative robot. The absence of at least this combination of features from the prior art supports a withdrawal of the rejections for obviousness. 

The Examiner disagrees:
Grau discloses a system that include sensors for detecting entry of human into a (first/second) region and restrict the movement of robot (the moving device is attached with the robot) based on the detection of human inside a predetermined zone. Grau also discloses a system that control the movement of the robot (either reduce the speed or stop the movement of the robot) based on the presence of the human inside a first/second region (see citation above).
Dai discloses a system that has specific sensors for specific purposes (see citation above). 
Based on the claim limitation interpretation (as described above) in light of submitted specification, the previous rejection is maintained. Grau in view of Dai discloses all the claim limitations of independent claim.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOHANA TANJU KHAYER whose telephone number is (408)918-7597.  The examiner can normally be reached on Monday - Thursday, 7 am-5.30 pm, PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on 571-270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/S.T.K. /Examiner, Art Unit 3664    
/HARRY Y OH/Primary Examiner, Art Unit 3664